Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 05/09/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
It should be noted that this case has been transferred to another examiner due to applicant’s election of Group I.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel claims 10-20.  


Reasons for Allowance
Claims 1-9 are allowed.  
The following is an examiner’s statement of reasons for allowance: for claim 1, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole a method for converting food waste into nutrients for an algal growth system using worms, the method comprising: providing food waste to a container including a plurality of worms; collecting castings from the food waste processed by the plurality of worms; providing a wash to the container, the wash causing the castings to move to a bottom portion of the container adjacent to a moveable screen; actuating the moveable screen so that the castings pass through a plurality of holes in the moveable screen; and providing the passed castings to an algal growth system.
The closest prior art is Hughes (US 2012/0214223 A1) which discloses a system for preparing vermi-composts, but fails to teach or fairly suggest a moveable screen and washing the compost to remove the worm castings.
The next closest prior art is Friesth (US 2015/0196002 A1) which discloses a system that includes a microalgae bioreactor and an organism reactor, but does not teach or fairly suggest the claimed invention including a wash step to remove the worm castings and where the container includes a moveable screen.  
The next closest prior art is Tirman (US 11,059,733 B2) which discloses a vermicomposting system that uses worms to process waste, but fails to suggest or fairly suggest the wash to remove the worm castings through a moveable screen to an algal bioreactor.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799